Citation Nr: 0615997	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-32 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970. 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD. 


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  While some of the veteran's alleged stressors did not 
involve combat and are not corroborated by the evidence, some 
of his alleged stressors did involve combat and are 
consistent with the circumstances, conditions and hardships 
of his service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002; a rating 
decision in June 2002; and a statement of the case in October 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, 444 F.3d 
1328 (Fed. Cir. 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the November 2003 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a cannoneer in an airborne artillery 
unit in the Republic of Vietnam from June 1969 to February 
1970.  He received campaign service medals that confirm 
service in Vietnam, but not any combat awards, citations, or 
badges.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.130 (2004); see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  This means that "other credible 
supporting evidence from any source" must be provided.  
Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required.  Rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . .  As 
is true with any piece of evidence, the 
credibility and weight to be attached to these 
opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Service medical records including a February 1970 separation 
examination are silent for any complaint, examination, or 
treatment for any mental disorder.  

In March 1993, a VA psychiatrist noted that the veteran 
sought treatment for nervousness and irritability.  He 
diagnosed "adjustment disorder" and prescribed medication.  

In a September 1996 screening for exposure to herbicides, a 
VA physician diagnosed anxiety reaction.  

The veteran continued to be treated at VA facilities in 
Knoxville, Tennessee in July 1997, January 1998, November 
1998, November 1999, March 2000, and May 2000 for chronic 
anxiety. 

In November 2000, a VA examiner noted symptoms of PTSD 
including loss of sleep, depression, and recurrent thoughts 
of service in Vietnam.  

The veteran continued to receive VA treatment in 2001 to 
November 2002, when the veteran had an upsurge in PSTD 
symptoms due to news reports of the Gulf War. 

None of the treatment reports to this point discussed 
specific in-service stressors. 

In January 2003, a VA examiner referred to the guidelines of 
DSM-IV and noted the presence of flashbacks, hypervigilance, 
avoidance of news that stimulated nightmares startle 
response, and almost daily thought intrusions about service 
in Vietnam.  The examiner also noted that the veteran had 
been divorced for 12 or 13 years and had little relationship 
with his children.  He displayed loneliness, depression, and 
a decline in interests and energy.  Although the veteran 
reported several general stressors, the examiner stated in 
the January 2003 report that the details were "scanty," 
possibly because the veteran was uncomfortable and not 
expressive.  The events included seeing a dead soldier, 
learning of injured soldiers (including one with a self-
inflicted wound), and experiencing mortar attacks on his 
unit.  However, the examiner noted that the veteran had had 
no undue trauma since returning from Vietnam.  The diagnosis 
was PTSD, and the examiner noted that the veteran had 
intrusive thoughts involving his Vietnam memories.

VA treatment notes from May 2003, April 2004, June 2004, and 
September 2004 showed no additional detail of the stressor 
events. 

The veteran submitted statements in August 2002, August 2003, 
October 2003, December 2003, March 2004, April 2004, and June 
2004 that described several  experiences:  (1) shortly after 
arriving in Vietnam, he learned of a soldier in another unit 
who had a self-inflicted gunshot wound; (2) he witnessed a 
helicopter landing in his area carrying the body of an 
unknown soldier; (3) he learned of a person who had stepped 
on a punji stake and had to be evacuated; (4) he learned that 
the new captain of his unit accidentally ignited a flare and 
melted the glasses on his face; (5) he learned of another 
soldier having burned himself in an accident and having been 
evacuated during an artillery mission; (6) he learned of an 
unknown soldier in another battery who had been killed by 
three bullets in the chest; and  (7) he learned that a fellow 
soldier that he met in training may have been killed. 

The veteran also submitted statements from his mother in 
April 2002 and sister in November 2003 that described his 
nervous and isolated behavior.  

The Board concludes that the veteran has a diagnosis of PTSD, 
and a VA examiner associated that PTSD to the veteran's 
active service while a cannoneer in Vietnam.  Indeed, the 
January 2003 VA examination noted no undue trauma since the 
veteran's Vietnam War service. 

The question then is whether there is a valid basis for the 
PTSD diagnosis.  In this regard, the veteran has described 
both combat and non-combat-related stressors.  Some of the 
above stressors were not related to participation in combat 
with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999) (cited 
at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat 
with the enemy,' as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality").  The veteran did not witness the 
traumatic events that led to a death or injury.  In each 
case, the veteran either observed the aftermath of action 
against the enemy or heard about the event from others.  Some 
involved accidents other than combat.  In describing mortar 
attacks on his unit, he did not indicate that casualties were 
personally known to him, that injuries occurred in his 
presence, or that he was in immediate danger.  Because these 
stressors did not involve the veteran engaged in combat with 
the enemy, corroborating evidence would be necessary. 

As for these stressors, the evidence of record is 
insufficient to establish that the stressor events actually 
occurred.  Six of the seven events were reported to the 
veteran by others.  In the event witnessed by the veteran, 
the dead soldier was from another unit and not personally 
known to the veteran.  The lack of more specific dates, 
locations, and names contributed to the inability to obtain 
confirmation from service agency records.  No statements from 
other servicemen were submitted.  

In July 2003, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) could not confirm stressors due to 
insufficient information.  

But the veteran has also alleged that his stressors include 
mortar attacks on his unit and firing on the enemy.  Indeed, 
the January 2003 VA examination that diagnosed PTSD 
specifically noted these and other stressors, as outline 
above.  

In October 2004, the USASCRUR provided a narrative of the 
location and missions of the veteran's artillery unit from 
July 1969 to March 1970.  The narrative confirmed that the 
veteran was in the general location that he described.  His 
unit provided artillery fire for operations by other ground 
combat units on many occasions.  The records showed that his 
unit's position was attacked in July 1969 and August 1969 and 
that a November 1969 attack resulted in several casualties.  

In light of this information from USASCRUR, the Board 
concludes that the veteran's claimed stressors involving 
mortar attacks and combat activities involving his unit at 
the time that he was assigned there are indeed consistent 
with the circumstances, conditions and hardships of his 
service.  See 38 U.S.C.A. § 1154(b).  

Thus, the evidence includes an acceptable PTSD diagnosis, 
credible supporting evidence of in-service stressors, and a 
medical link between current PTSD and the veteran's active 
service.  See 38 C.F.R. §§ 3.304(f), 4.130.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current PTSD is related to his active service 
and was thus incurred in active service.


ORDER

Service connection for PTSD is granted. 



____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


